 In the Matter Of HUNT TOOL COMPANY,EMPLOYERandLODGE 12 OFDISTRICT37,INTERNATIONALASSOCIATIONOFMACHINISTS,PETITIONERCase No. 39-RC-2.5.-Decided March 25, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer'srulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation affecting commerce exists concern-ing certain employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Houston, Texas, plant, including the heattreater,' but excluding employees in the boilershop, warehouse, andfishing tool department, watchmen, and all supervisors within themeaning ofthe Act.The Employer would include the employees inthe boilershop and warehouse, and the helper in the fishing tooldepartment.The Employeris engagedin the manufacture, sale, and maintenanceof oilwell machinery, including drilling equipment, at itsHouston,*Chairman Herzog and Members Houston and Gray.IAlthough initially assertingthatthe heat treater should be excluded from the unit,the Petitioner ultimately agreed with the Employer upon the inclusion of this employee.In any event, we shall include the heat treater in the unit as the record discloses thathe performs an integral function in the Employer's plant production and maintenanceoperations,and that he is subject to the same hours, supervision and other working con-ditions as the employees whom the parties agree to include in the unit.82 N. L. R. B., No. 40.399 400DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas, plant, the only plant involved in this proceedingThe plantincludes a machine shop, repair shop, bit shop, boilershop, fishing tooldepartment, heat treating department, warehouse, and garage.Eachshop or department is under the immediate supervision of a shopforeman, who, in turn, is supervised by the plant superintendent,except for the foremen of the boilershop and fishing tool department,who are directly answerable to the plant manager.Boilershop employees:There are two welders and three welder'shelpers in the boilershop.Their duties consist of maintaining andrepairing customers' boilers.Although a majority of their time isspent repairing boilers in the field, some boilers are repaired in theboilershop.The Petitioner would exclude these five employees be-cause of their separate line of supervision and because a majority oftheir time is spent away from the plant.We agree with the Employer that these employees should be in-cluded in the unit.They are subject to the same mode of payment,receive comparable rates of pay, and, when at the plant, are subject tothe same hours and other working conditions as the plant employees.Although a majority of their time is spent in the field, other employeeswhom the Petitioner and the Employer would include in the unitfrequently go into the field and, when in the field, are subject to thesame working conditions as are the boilershop employees.The boiler-shop employs possess similar skills and perform similar work tothat of the welders in the bit shop, rig department, and the machineshop.Furthermore, the record reveals that there is considerableinterchange between the employees in the boilershop and the weldersin the other shops whom the parties agree to include.We shall in-clude the boilershop employees in the unit.Warehouse employees:There are two employees in the warehouse,a carpenter and a helper, whom the Petitioner would exclude on thegrounds that they are not full time employees of the Employer. Theseemployees devote approximately 40 percent of their time to cratingimplements to be shipped for the use and benefit of Hunt ExportCompany, a separate sales organization.However, all their time isdevoted to crating and shipping tools and implements manufacturedby the Employer and 60 percent of their time is spent in crating andshipping implements for the use and benefit of the Employer. Theyare carried on the Employer's pay roll, are subject to the Employer'ssupervision, and are subject to the same hours and working conditionsas are the other employees.We shall include these warehouse em-ployees in the unit.Helper in the fishing tool department:This department has severaloperators and one helper.The operators are highly skilled employees HUNT TOOL COMPANY401who spend all of their time in the field, are paid a monthly salary, andare subjected to little, if any, supervision.The parties agree thatthe operators should be excluded from the proposed unit.They dis-agree, however, as to the helper.The helper spends all of his timeat the plant, cleaning, oiling, and repairing the fishing tools used bythe operators.He assists the operators in loading and unloadingequipment from their cars, and he carries tools to and from the ma-chine shop when the nature of the repairs so demand.He is subjectto the same hours, mode of payment, and other working conditions asare the employees in the proposed unit.We find that the helper inthe fishing tool department has interests closely related to those of theproduction and maintenance employees at the plant rather than tothose of the fishing tool operators, and we shall, therefore, include himin the unit.We find that all production and maintenance employees at the Em-ployer's Houston, Texas, plant, including the heat treater, employeesin the boilershop and warehouse, and the helper in the fishing tooldepartment, but excluding watchmen and all supervisors within themeaning of the Act, constitute a unit appropriate for purposes ofcollective bargaining.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining byLodge 12 of District 37, International Association of Machinists.